AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                                  Page 1 ofl   )-0
                                      UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                                  JUDGMENT IN A CRIMINAL CASE
                                        V.                                                      (For Offenses Committed On or After November I, 1987)


                        Jose Rodriguez-Garcia                                                   Case Number: 3:19-mj-23261

                                                                                                Chloe S. Di!


REGISTRATION NO. 88191298
THE DEFENDANT:
                                                                                                Defendant's Attorn y




                                                                                                                                  AUG 1 4 2019
                                                                                                                                                                  J
 12:1 pleaded guilty to count(s) _l=--::.o=-f-=C-=o=m2p:.:::la=i=nt.:___ _ _ _ _ _ _ _ _---lb.__LiL.Le!i.J'-JJ,~LJ-'.L:''"l-l;--li.,
                                                                                                                              ,;:,:,.,,I:J:·,w:-;-;::i,           ~",-4'P'.----l-
                                                                                                                                                   :..,;"'".'.";;i;.


 D was found guilty to count(s)                                                               SOlJTHoH••I       !Ji;HHICT                     (JI' t1,\1,:l,'OF1~JIA
                                                                                                                    MY                                                 Dt~:>i -
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                     Nature of Offense                                                                                Count Number(s)
8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                                      1
•     The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
•     Count(s)
                    - - - - - - - - - - - - - - - - - - dismissed on the motion of the United States.
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                /1( TIME SERVED                                          • _________ days
 12:1 Assessment: $10 WAIVED                        12:1 Fine: WAIVED
 12:1 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                           Wednesday, August 14, 2019
                                                                                           Date of Imposition of Sentence


                  Mj,;~_,,.
Received
              -----"-"--'"='-""'" - - - - - -
              DUSM
                                                                                           Hi:J.Lv.it:~OCK
                                                                                            UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                            3:19-mj-23261
